Wood v Brownlee (2021 NY Slip Op 00784)





Wood v Brownlee


2021 NY Slip Op 00784


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ. (Filed Feb. 5, 2021.) 


MOTION NO. (680/20) CA 19-02303.

[*1]TAMMY M. WOOD, PLAINTIFF-RESPONDENT, 
vNATHANIEL CHARLES BROWNLEE, DEFENDANT-RESPONDENT, AND STELLAR DISTRIBUTION SERVICES, INC., DOING BUSINESS AS NATIONAL DISTRIBUTION SERVICES, INC., DEFENDANT-APPELLANT. MICHAEL J. VAN AERNAM, PLAINTIFF-RESPONDENT, NATHANIEL CHARLES BROWNLEE, DEFENDANT-RESPONDENT, AND STELLAR DISTRIBUTION SERVICES, INC., DOING BUSINESS AS NATIONAL DISTRIBUTION SERVICES, INC., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motions for reargument or leave to appeal to the Court of Appeals denied.